
	
		III
		112th CONGRESS
		1st Session
		S. RES. 2
		IN THE SENATE OF THE UNITED STATES
		
			January 5, 2011
			Mr. Reid (for himself
			 and Mr. McConnell) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Informing the House of Representatives that
		  a quorum of the Senate is assembled.
	
	
		That the Secretary inform the House
			 of Representatives that a quorum of the Senate is assembled and that the Senate
			 is ready to proceed to business.
		
